

Exhibit 10.37
FIFTH AMENDMENT TO LEASE AGREEMENT
THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into on January 16, 2020 (the "Execution Date") by and between ALAMEDA
WATERFRONT EDP, LLC, a California limited liability company (“Landlord”), and
EXELIXIS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Ascentris 105, LLC, a Colorado limited liability company (“Ascentris”),
and Tenant entered into that certain Lease Agreement dated May 2, 2017, as
amended by that certain First Amendment to Lease Agreement dated October 16,
2017, that certain Second Amendment to Lease Agreement dated June 13, 2018, and
that certain Third Amendment to Lease Agreement dated April 1, 2019 (the “Third
Amendment”, and that lease, as amended through and including the Third
Amendment, the “Original Lease”) with respect to premises in the multiple
building project known as 1750 North Loop Road and 1601, 1701, 1751, 1801 and
1851 Harbor Bay Parkway, Alameda, California. Hillwood Enterprises, L.P.
(“Hillwood”), a Texas limited partnership, and Tenant entered into that certain
Fourth Amendment to Lease Agreement dated August 30, 2019 (the “Fourth
Amendment”), which amended the Original Lease effective upon the Closing (as
defined in the Fourth Amendment). Upon the Closing, Ascentris assigned the
Original Lease to Landlord pursuant to an Assignment and Assumption of Leases
dated as of October 31, 2019 and Hillwood assigned the Fourth Amendment to
Landlord pursuant to an Assignment and Assumption of Fourth Amendment to Lease
Agreement dated October 31, 2019. The Original Lease (as assigned to Landlord),
as amended by the Fourth Amendment (as assigned to Landlord), is referred to
herein as the “Lease”.
B.    Landlord and Tenant desire to amend Tenant’s parking allocation on the
terms and conditions of this Amendment.
AMENDMENT
NOW THEREFORE, in consideration of good and valuable consideration and the
mutual agreements herein contained, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties do
hereby agree as follows:
1.    Defined Terms. All capitalized terms used but not defined in this
Amendment will have the meanings set forth for such terms in the Lease. All
terms that are defined in this Amendment and used in any provisions that are
added to the Lease pursuant to this Amendment will have the meanings in the
Lease set forth for such terms in this Amendment.
2.    Parking Allocation. Section 10 of the Third Amendment is hereby deleted.
Section 10 of the Fourth Amendment is replaced in its entirety with the
following:
“Parking; Signage. Section 19 of the Lease is hereby amended so that Tenant may
utilize up to 396 unassigned parking spaces within the Project at no charge.
Effective as of the 1601 Space Commencement Date, Section 19 of the Lease is
hereby amended so that Tenant may utilize up to 509 unassigned parking spaces
within the Project at no charge. Effective as of the “Start Date” for Suite 100
of the 1701 Space, Section 19 of the Lease is hereby amended so that Tenant may
utilize up to 12 additional unassigned parking spaces within the Project at no
charge. Effective as of the “Start Date” for Suite 125 of the 1701 Space,
Section 19 of the Lease is hereby amended so that Tenant may utilize up to 7
additional unassigned parking spaces within the Project at no charge. Effective
as of the “Start Date” for Suite 150 of the 1701 Space, Section 19 of the Lease
is hereby amended so that Tenant may utilize up to 3 additional unassigned
parking spaces within the Project at no charge. Effective as of the “Start Date”
for Suites 115 and 200 of the 1701 Space, Section 19 of the Lease is hereby
amended so that Tenant may utilize up to 156 additional unassigned parking
spaces within the Project at no charge. Accordingly, following the “Start Dates”
for all 1701 Space and 1601 Space, Tenant may utilize up to 687 unassigned
parking spaces within the Project at no charge. Notwithstanding anything in the
Lease to the contrary, including but not limited to Section 1.3(g) of the Lease,
Landlord may enter parking agreements with an affiliate of Landlord that owns
property adjacent to the east of the Project commonly known as 1951 Harbor Bay
Parkway, Alameda, California (the “BTS Site”) to permit a parking allocation for
the buildings at the Project (other than the building located at 1750 North Loop
Road) and the BTS Site of three (3) spaces per 1,000 square feet of building
area (the “Targeted Parking Allocation”). Notwithstanding the foregoing and
anything to the contrary contained herein, the parking allocation for the
building located at 1750 North Loop Road shall be two (2)





--------------------------------------------------------------------------------




spaces per 1,000 square feet of building area. Section 21.3 of the Lease is
hereby amended so that Tenant may install exterior signs on the 1601 Building
and, effective as of the first “Start Date” for the 1701 Space, the 1701
Building in accordance with the terms of Section 21.3 of the Lease. Such signage
shall be substantially similar to the signage at the 1801 Building and the 1851
Building.”
3.    Landlord Obligations Regarding Parking. Landlord and Tenant acknowledge
that (i) because a prior landlord of the Project allocated parking spaces at the
Project in excess of the Targeted Parking Allocation to certain existing tenants
of the Project (the “Excess Parking Tenants”), the parking allocations for
Tenant set forth in Section 10 of the Fourth Amendment (as amended by Section 2
of this Amendment) are not in accordance with the Targeted Parking Allocation
and (ii) the number of parking spaces that have been allocated to Excess Parking
Tenants in excess of the Targeted Parking Allocation is approximately 103
parking spaces. Landlord agrees that (a) in connection with a lease extension
for a lease with an Excess Parking Tenant pursuant to an Excess Parking Tenant’s
right to extend under such lease, Landlord shall request that such Excess
Parking Tenant amend any such lease so that such Excess Parking Tenant is
allocated parking at the Project and BTS Site in accordance with the Targeted
Parking Allocation, (b) in connection with any other lease extension for a lease
with an Excess Parking Tenant or an expansion or contraction of the premises
leased to an Excess Parking Tenant, Landlord shall amend any such leases so that
such Excess Parking Tenant is allocated parking at the Project and BTS Site in
accordance with the Targeted Parking Allocation, and (c) in connection with any
other amendments to leases with Excess Parking Tenants, Landlord shall use
commercially reasonable efforts to amend any such leases so that such Excess
Parking Tenant is allocated parking at the Project and BTS Site in accordance
with the Targeted Parking Allocation. Additionally, Landlord shall ensure that
new leases for space at the Project reflect a parking allocation in accordance
with the Targeted Parking Allocation. In each instance where Landlord reduces
the parking allocated to an Excess Parking Tenant resulting in the Excess
Parking Tenant’s parking allocation being in accordance with the Targeted
Parking Allocation, or a lease with an Excess Parking Tenant terminates, such
excess parking spaces shall be automatically added to Tenant’s parking rights
under the Lease, and Landlord and Tenant shall amend the Lease to reflect an
equivalent increase in Tenant’s allocated parking at the Project, until Tenant’s
allocated parking at the Project is in accordance with the Targeted Parking
Allocation.
4.    1601 Building Parking Plan. In connection with any agreement between
Landlord and Tenant to demolish and reconstruct the 1601 Building, Landlord
agrees to reasonably cooperate with Tenant to devise a parking plan for the 1601
Building, acceptable to Landlord in its reasonable discretion and the City of
Alameda, that eliminates the need for the additional parking stackers at the BTS
Site that are currently required to satisfy the City-approved parking plan at
the BTS Site (the approved parking plan requires an estimated 12 parking
stackers).
5.    Brokers. Landlord and Tenant represent and warrant that no broker or agent
negotiated or was instrumental in negotiating or consummating this Amendment.
Neither party knows of any real estate broker or agent who is or might be
entitled to a commission or compensation in connection with this Amendment.
Tenant will indemnify and hold Landlord harmless from all damages paid or
incurred by Landlord resulting from any claims asserted against Landlord by
brokers or agents claiming through Tenant. Landlord will indemnify and hold
Tenant harmless from all damages paid or incurred by Tenant resulting from any
claims asserted against Tenant by brokers or agents claiming through Landlord.
6.    Whole Agreement. This Amendment sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements with respect thereto.
Except as amended herein, or in a future writing signed by both parties, there
shall be no other changes or modifications to the Lease between the parties and
the Lease and the terms and provision contained therein shall remain in full
force and effect. The terms of this Amendment will control over any conflicts
between it and the terms of the Lease.
7.    Successors and Assigns. This Amendment shall be binding upon the parties
hereto, their heirs, successors and assigns.
8.    Ratification. Except as amended by this Amendment, the Lease has not been
amended, and the parties ratify and confirm the Lease, as amended by this
Amendment, as being in full force and effect.
9.    Counterparts; Execution by Telecopy. This Amendment may be executed in
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one agreement. Executed copies hereof may be
delivered by telecopier or other electronic means, and upon receipt will be
deemed originals and binding upon the parties hereto, regardless of whether
originals are delivered thereafter.
[Signatures appear on next page]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Execution Date.
LANDLORD:


ALAMEDA WATERFRONT EDP, LLC,
a Delaware limited liability company


By: Alameda Waterfront & BTS EDP, LLC,
a Delaware limited liability company,
its sole member


By: Waterfront – EXEL BTS Manager, LLC,
a Delaware limited liability company,
its managing member




By:    /s/ Joseph Ernst
Name:     Joseph Ernst
Title:     Manager


TENANT:


EXELIXIS, INC.,
a Delaware corporation
By:    /s/ Christopher J. Senner
Name:    Christopher J. Senner
Title:    EVP & CFO
By:    /s/ Michael M. Morrissey
Name:    Michael M. Morrissey
Title:    President and CEO


[Signature Page – Fifth Amendment to Lease]